HAMITER, Justice.
In the City Court of Bossier City the defendant was prosecuted under an affidavit charging him with the commission of negligent injuring, an offense denounced by LRS 14:39 and the maximum penalty for which is a fine of not more than $1,000 or imprisonment for not more than one year, or both. Convicted, he was sentenced to pay a fine of $350 and costs or (in default of payment) to serve 90 days in jail.
This appeal (authorized by Article 7, Section 10, paragraph 7, of the Louisiana Constitution) followed.
There are no bills of exceptions presented to us for consideration. Nor has our attention been called to any substantial defect patent on the face of the record. Furthermore, after a careful examination, we have found none.
For the reasons assigned the conviction and sentence are affirmed.